Name: 2004/829/EC: Council Decision of 29 November 2004 appointing a Spanish alternate member of the Committee of the Regions
 Type: Decision
 Subject Matter: EU institutions and European civil service;  personnel management and staff remuneration
 Date Published: 2004-12-04; 2006-06-07

 4.12.2004 EN Official Journal of the European Union L 359/54 COUNCIL DECISION of 29 November 2004 appointing a Spanish alternate member of the Committee of the Regions (2004/829/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 263 thereof, Having regard to the proposal from the Spanish Government, Whereas: (1) On 22 January 2002 the Council adopted Decision 2002/60/EC appointing the members and alternate members of the Committee of the Regions (1). (2) A seat as an alternate member of the Committee of the Regions has become vacant following the resignation of Mr Alejandro FONT de MORA y TURÃ N, notified to the Council on 26 October 2004, HAS DECIDED AS FOLLOWS: Sole Article Ms Gema AMOR PEREZ, Consejera de CooperaciÃ ³n y ParticipaciÃ ³n  Gobierno de la Comunidad AutÃ ³noma de Valencia, is hereby appointed an alternate member of the Committee of the Regions in place of Mr Alejandro FONT de MORA y TURÃ N for the remainder of his term of office, which runs until 25 January 2006. Done at Brussels, 29 November 2004. For the Council The President L. J. BRINKHORST (1) OJ L 24, 26.1.2002, p. 38.